t c memo united_states tax_court wayne e and dorothy e wells petitioners v commissioner of internal revenue respondent docket no filed date james dudley williams for petitioners donald e edwards for respondent memorandum opinion pajak special_trial_judge this case was assigned pursuant to sec_7443a and rule sec_180 and sec_181 all section references are to the internal_revenue_code for the taxable years in issue and all rule references are to the tax_court rules_of_practice and procedure this case is before the court on petitioners' motion to withdraw deemed admissions filed pursuant to rule f a hearing on this motion was held at oklahoma city oklahoma by separate notices respondent determined deficiencies in and additions to petitioners' federal income taxes as follows wayne e wells --- dollar_figure dollar_figure year deficiency a a a a b a additions to tax--sections dollar_figure big_number big_number big_number dollar_figure big_number big_number big_number dollar_figure --- --- --- --- --- --- dollar_figure --- amount equal to of the interest due on the underpayment due to negligence dorothy e wells year deficiency dollar_figure big_number big_number big_number f b b a b b additions to tax--sections --- --- --- dollar_figure --- --- dollar_figure --- dollar_figure big_number --- --- --- --- amount equal to of the interest due on the underpayment due to fraud the deficiencies and additions to tax for wayne e wells mr wells were based upon respondent's determination that mr wells negligently failed to report wage income and schedule c income for the years in issue as well as interest_income and a profit sharing distribution in similar determinations for taxable years and were sustained in respondent's favor in wells v commissioner tcmemo_1990_58 the deficiencies and additions to tax for dorothy e wells mrs wells were based upon respondent's determination that mrs wells failed to report schedule c income for the years in issue similar determinations for taxable years and were sustained in respondent's favor in wells v commissioner tcmemo_1989_150 however in the instant case respondent determined additions to tax against mrs wells for fraud rather than negligence as had been the case for the previous years background in their petition petitioners dispute the entire amount for each and every year petitioners challenge the correctness of the adjustments to income and additions to tax by alleging the following facts in support of their assignments of error the facts upon which the petitioner sic relies as a basis of these proceedings are as follows that the petitioners are not liable for a penalties interest as claimed because no deficiency exists once the true income is calculated and the business and personal deductions are subtracted from the true gross_income that the petitioners deny that the b amount stated as gross_income in notices of deficiency is accruate sic that the petitioners are entitled to the c normal business deductions associated with the tax years at issue all of which were not calculated to determine taxable_income that the petitioners are entitled to the d personal deductions associated with the tax years at issue all of which were not calculated to determine taxable_income respondent filed her answer and denied petitioners' assignments of error respondent also alleged further facts in support of her fraud determination concerning mrs wells the case was set for trial on date petitioners were served with the court's standing pre-trial order on date this order advised petitioners to begin discussions with respondent as soon as practicable for purposes of settlement and or preparation of a stipulation of facts in date respondent attempted to confer informally with petitioners in order to clarify the issues involved and to develop and stipulate where possible the pertinent facts by letter dated date respondent suggested that petitioners meet with respondent's counsel on date or at a more convenient time to discuss the case attached to this letter was a proposed stipulation of facts and copies of pertinent tax_court rules petitioners failed to respond in any way to the date letter by letter dated date respondent informed petitioners that due to their failure to appear for the scheduled meeting or to arrange another meeting date respondent would proceed with discovery under the assumption petitioners would not abide by the tax_court rules this letter also informed petitioners they would be receiving a request for admissions shortly and warned petitioners of sanctions the tax_court could impose for failure to respond to the request petitioners did not respond to this letter respondent then served petitioners with a request for admissions on date pursuant to rule the request clearly advised petitioners they had days to respond by filing a written answer with the court and serving respondent with a copy of the written answer attached to the request were copies of the notices of deficiency for both petitioners copies of letters dated date with incomplete form sec_1040 attached that petitioners had sent to the internal_revenue_service purporting to be petitioners' tax returns for the years in issue and bureau of labor statistics data used for computing gross_income after the base_year of after respondent's request for admissions had been sent to petitioners petitioners sent respondent a letter on date requesting informal_discovery as provided by the rules of the united_states tax_court this letter requested all documents that prove the gross_income for wayne wells for the tax years and prove the gross_income for dorothy wells for the tax years and and prove the purported civil_fraud penalties asserted against dorothy wells respondent's reply to this letter reminded petitioners they had received documents attached to the proposed stipulation of facts which supported the deficiencies and the additions to tax respondent also enclosed four other relevant documents with this letter the 30-day period following service of respondent's request for admissions expired on date petitioners neither answered nor objected to the request during the 30-day period consequently the requests were deemed admitted on date the deemed admissions include the following for each of the taxable years and the petitioner dorothy e wells failed to file a federal_income_tax return during the four tax years and petitioner dorothy e wells received income as a licensed physical therapist from several different entities during the taxable_year petitioner dorothy e wells received gross_income from the following sources american health services inc dollar_figure cushing medical clinic inc dollar_figure total dollar_figure during the taxable_year petitioner dorothy e wells received gross_income from the following sources creek county health department dollar_figure dollar_figure cushing medical clinic inc dollar_figure cushing regional hospital dollar_figure total dollar_figure during the taxable_year petitioner dorothy e wells received gross_income from the following sources cushing medical clinic inc dollar_figure cushing regional hospital dollar_figure total dollar_figure during the taxable_year petitioner dorothy e wells received gross_income from the following sources cushing medical clinic inc dollar_figure cushing regional hospital dollar_figure total dollar_figure during the taxable years and the payors made the amounts payable to dorothy e wells beginning on or about date cushing regional hospital upon the instructions of dorothy e wells began to make the income earned by her payable to an entity named summit resources all of the dollar_figure paid_by cushing regional hospital to petitioner dorothy e wells in the taxable_year was made payable to summit resources at some point in cushing medical clinic inc upon the instructions of dorothy e wells began to make the income earned by her payable to an entity named summit resources all of the dollar_figure of the dollar_figure paid_by cushing medical clinic inc to petitioner dorothy e wells in the taxable_year was made payable to summit resources for the taxable_year all of the income earned by dorothy e wells from cushing medical clinic inc and cushing regional hospital was upon her instructions made payable to summit resources the address for summit resources given by petitioner dorothy e wells to those payors was south harvard suite tulsa oklahoma which is the address of a mailing service called the mail suite petitioner dorothy e wells was an independent_contractor during each of these four years and none of the payors withheld any federal_income_tax from the income they paid to her based on her instructions to them petitioner dorothy e wells has not paid any federal_income_tax for the taxable_year or on date petitioner dorothy e wells signed and mailed a letter to the internal_revenue_service austin texas attached to which were five form sec_1040 for and a copy of the same letter was attached to each form_1040 and the only difference among the letters was that the petitioner underlined the appropriate year in the second line of the letter a copy of the letter the letter in which was underlined is attached hereto as exhibit 3-c and a copy of each of the form sec_1040 for the four years before the court--1986 and 1989--is attached hereto as exhibits 4-d 5-e 6-f and 7-g each of the form sec_1040 contains the petitioner dorothy e wells' name and address in the box for social_security_number was written religious objection on line for wages salaries tips etc was written the word estimated the respondent determined that the form sec_1040 for and were not valid returns and did not process them as valid returns the form_1040 had no other information on it or attached to it in regard to the form_1040 line also had the figure dollar_figure and attached to it were two forms 1099-misc one from the creek county health department showing non-employee compensation of dollar_figure and one from the cushing medical clinic inc showing non- employee compensation of dollar_figure the form 1099-misc from the creek county health department also had the words religious objection in the box for the recipient's identification_number the form_1040 for had the figure dollar_figure on line but had no other attachments to it or writing on it the form_1040 for had no other writing on it but a form_w-2 was attached to it that form listed the employer as summit resources s harvard tulsa ok it listed the employee as dorothy e wells p o box bristow ok it listed her wages as dollar_figure the boxes for federal_income_tax and social_security_tax withheld were left blank the four identical letters included the statement that these returns should not be construed to be a voluntary self assessment and contained additional language in which petitioner dorothy e wells denied that she had any federal_income_tax liability for any of the four years when the respondent attempted to summons records from the cushing medical clinic inc and the creek county health department petitioner dorothy e wells filed a petition to quash summons on date in case number 90-c-599-b united stated district_court northern district of oklahoma that petition was dismissed upon the government's motion for summary_judgment prior thereto on date a trial was held in the u s tax_court on the petition of dorothy e wells in docket no for the taxable years and judgment was entered for respondent and damages under sec_6673 in the amount of dollar_figure were entered against petitioner dorothy e wells wells v commissioner tcmemo_1989_150 for each of the taxable years and the petitioner wayne e wells failed to file a federal_income_tax return petitioner wayne e wells has not paid any federal_income_tax for any of the four taxable years and except for withholding in in the amount of dollar_figure on or about date petitioner wayne e wells mailed a letter to the internal_revenue_service austin texas attached to which were five form sec_1040 purported federal_income_tax returns for the taxable years and a copy of the same letter was attached to each form_1040 and the only difference among the letters was that the petitioner underlined the appropriate year in the second line of the letter a copy of the letter the letter in which was underlined is attached hereto as exhibit 8-h and a copy of each of the form sec_1040 for the four years before the court--1986 and 1989--is attached hereto as exhibits 9-i 10-j k and 12-l the four identical letters included the statement that these returns should not be construed to be a voluntary self assessment and contained additional language in which petitioner wayne e wells denied that he had any federal_income_tax liability for any of the four years each of the form sec_1040 contain the petitioner wayne e wells' name and address on line for wages salaries tips etc was written the word estimated the respondent processed the for as a valid albeit delinquent federal_income_tax return but the respondent determined that the form sec_1040 for and were not valid returns and did not process them as valid returns the respondent used bureau of labor statistics to partly or wholly determine the income for petitioner wayne e wells during the four tax years and the respondent used the income figures of all urban consumers for a family of four living in dallas texas at the intermediate family level relying on as the base_year when petitioner's wayne e wells income was dollar_figure those computations are reflected in the three-page exhibit 13-m based solely on those bureau of labor statistics figures petitioner wayne e wells had partial earned gross_income for the taxable years and in the amounts of dollar_figure dollar_figure dollar_figure and dollar_figure respectively from date to date petitioner wayne e wells earned_income from casualty reciprocal exchange reported on a form_w-2 in the amount of dollar_figure that amount was included by the respondent as part of the earned gross_income for of dollar_figure the respondent also determined that petitioner wayne e wells' received additional income during the taxable_year when his profit-sharing_plan with the dodson group of which casualty reciprocal exchange was a member and the petitioner's actual employer was liquidated it was liquidated when the irs seized the money to pay off past assessments this amount was dollar_figure and was received from the trustee united missouri bank of kansas city trust division the respondent also determined that petitioner wayne e wells received additional income in in the form of interest from the u s treasury_department in the amount of dollar_figure on date petitioners filed a frivolous motion to dismiss this motion i sec_23 pages in length and as are most of petitioners' filings replete with tax_protester arguments also on date petitioners retained an attorney to represent them in this case petitioners' counsel subsequently informed respondent's counsel that he would be requesting a continuance because he did not have enough time to fully prepare the case before the date trial date petitioners filed their motion for continuance on date petitioners represented that counsel for petitioners believes that a realistic prospect of settlement exists if the continuance is granted thereby potentially obviating the need for any trial based on the representations of petitioners' counsel respondent's counsel did not object to the continuance respondent's counsel however did inform petitioners' counsel that if there were no progress on the case by mid-july respondent's counsel would file a motion for summary_judgment relying on the requested admissions that had been deemed admitted on date petitioners sent respondent their responses to respondent's request for admissions petitioners also attempted to file those responses with the court the document was not filed by the court and was returned to petitioners as untimely petitioners did not at this time seek to be relieved of the deemed admissions the court's transmittal letter returning the documents advised them that such a motion was necessary on date the court denied petitioners' motion to dismiss and granted petitioners' motion for continuance motion for withdrawal of deemed admissions on date petitioners served respondent with their motion to withdraw deemed admissions between the hearing on date and the date petitioners' motion was filed petitioners had not presented any evidence or any documentation to respondent concerning the issues involved in the case under rule c each matter in a request for admissions is deemed admitted unless within days after service or within such shorter or longer time as the court may allow the party to whom the request is directed admits denies or objects stating the reasons for the objection the written response must be served on the other party and filed with the court for purposes of this case each matter contained in the request was deemed to be admitted as of date because no objection or other response was made by petitioners within the time period specified by rule c 65_tc_333 affd on another issue 565_f2d_954 5th cir under rule f any matter admitted under this rule is conclusively established unless the court on motion permits withdrawal or modification of the admission the rule permits the court to allow withdrawal or modification of admissions upon the satisfaction of two elements presentation of the merits of the case will be subserved and the party obtaining the admission fails to satisfy the court that the withdrawal or modification will prejudice such party's litigation of the case concerning the first element this court has stated that the first precondition to withdrawal or modification requires that the moving party indicate facts tending to refute the deemed admissions although the moving party is not required to try the case in the moving papers that party must demonstrate a purpose other than delay namely the presentation of competing evidence which can be accomplished by indicating facts or proposed evidence contrary to or inconsistent with the deemed admissions 92_tc_1146 chapoteau v commissioner tcmemo_1989_37 though petitioners did not file a memorandum of authorities in support of their motion or testify at the hearing it appears that as grounds for withdrawal or modification of the admissions petitioners allege their pro_se status that they engaged an attorney after the admissions were deemed admitted and that it would be inequitable to hold them to the admissions petitioners also attached their untimely responses to their motion to withdraw deemed admissions of the requested admissions petitioners admitted denied and responded that they had insufficient information to either admit or deny the remaining among the requests answered insufficient information to either admit or deny were several that concerned the letters petitioners sent to the internal_revenue_service on date purporting to be their tax returns for the years in issue a party must make reasonable inquiry to obtain information known or readily obtainable that allows the party to fairly admit or deny rule c boso v commissioner tcmemo_1995_228 petitioners wrote and mailed these letters to the internal_revenue_service themselves we do not believe petitioners have met the standards set forth in rule when they claim insufficient information to either admit or deny facts of which they have personal knowledge respondent's requested admissions relating to documents specific facts and the authenticity of certain documents were a reasonable attempt to narrow the issues and place facts before the court petitioners have been given several opportunities to address the merits of their case and to present evidence in support of the issues as to which they have the burden_of_proof rule a 290_us_111 aside from admitting of the requested admissions petitioners did not present in their motion or in their proposed responses any facts that would tend to refute the deemed admissions thus petitioners have shown no bona_fide dispute as to the specific factual statements contained in the request for admissions or concerning the documents attached to the request consequently allowing withdrawal of the deemed admissions would not subserve the presentation of the merits of this case because petitioners have not met the first element of rule f we need not determine whether withdrawal or modification of the admissions would prejudice respondent's litigation of this case for all the aforesaid reasons petitioners' motion to withdraw deemed admissions is denied an appropriate order will be issued and this case will be restored to the general docket
